Name: 92/457/ECSC: Commission Decision of 31 July 1992 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (156th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  tariff policy
 Date Published: 1992-09-03

 Avis juridique important|31992D045792/457/ECSC: Commission Decision of 31 July 1992 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (156th derogation) Official Journal L 257 , 03/09/1992 P. 0042 - 0042COMMISSION DECISION of 31 July 1992 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (156th derogation) (92/457/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to High Authority Recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas the Representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council, in agreement with the Commission, have decided to suspend entirely their customs duties applicable to imports of products covered by the Treaty establishing the European Coal and Steel Community and originating in Iceland, from 1 August 1992 to 31 January 1993; Whereas this Decision justifies the authorization of derogations pursuant to Article 3 of Recommendation No 1/64, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority Recommendation No 1/64 to the extent necessary to suspend entirely the rate of their customs duties applicable to imports of steel products covered by Article 81 of the Treaty establishing the European Coal and Steel Community and originating in Iceland. Article 2 This Decision is addressed to the Member States. It shall be applicable from 1 August 1992 until 31 January 1993. Done at Brussels, 31 July 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 15, 20. 1. 1988, p. 13.